Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 1/19/2022 regarding application 16/905,305 filed on 6/18/2020.  
 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-20 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Claim 1 recites “A memory system implemented on a semiconductor chip and disposed within an electronic apparatus, the memory system comprising: …,” and Applicant points to paragraphs [0002] and [0024] of the PGPUB of the current Application as support for the amendments (see page 7 of Applicant’s Remars).
However, paragraph [0002] recites “Apparatuses and methods consistent with exemplary embodiments relate to a semiconductor device, and more particularly, to a memory system for flexibly allocating a memory to a plurality of processors and an operating method thereof.” There is no mention that “A memory system implemented on a semiconductor chip” at all, because paragraph [0002] does not recite “a chip.”
As to paragraph [0024], it recites “FIG. 1 illustrates a block diagram of a memory system 100 according to an exemplary embodiment … For example, the memory system 100 may be implemented with a system on chip SoC in which components are integrated in the form of one chip.” While paragraph [0024] does recite “on chip SoC and “one chip,” it is based on figure 1 of the current Application. A review of figure 1 reveals that figure 1 comprises a main processor (110), a memory device (140), a subsystem 1 (120), and a subsystem 2 (130). Significantly, figure 1 does not disclose what subsystem 1 (120) and subsystem 2 (130) are. Therefore, figure 1 is not the kind of memory system as recited in claim 1, which comprises two memory controllers, two processors, and a memory device.

Clarifications/corrections are needed.
Claims 2-9 are rejected by virtue of their dependency from claim 1.
Claim 10 suffers from the same deficiency as in claim 1.
Claims 11-16 are rejected by virtue of their dependency from claim 10.
Claim 17 suffers from the same deficiency as in claim 1.
Claims 18-20 are rejected by virtue of their dependency from claim 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 10, and 17 are rejected under 35 U.S.C. 103 as being anticipated by Gupta et al. (US Patent Application Publication 2013/0268739, hereinafter Gupta), and in view of Doo et al. (US Patent Application Publication 2016/0292111, hereinafter Doo).
A memory system implemented on a semiconductor chip and disposed within an electronic apparatus [as shown in figures 1a-1c, 2a-2c, and 3; FIG. 1a shows a system architecture 100 depicted in a first exemplary mirrored memory state. System architecture 100 includes a System on a Chip (SoC) 101 including a pair of memory controllers 102 and 104 (respectively labeled MC0 and MC1). Each of memory controllers 102 and 104 includes a respective Sparing Engine 106 and 108 and Patrol Scrub Engines 107 and 109. Each of memory controllers 102 and 104 is operatively coupled to one or more processor cores 110 on SoC 100 via use of various components and agents. For purposes of illustration, 8 processor cores are shown in FIG. 1a--however, it will be understood that various numbers of processor cores may be implemented on SoC's on which the principles and teachings of the memory migration and copy techniques disclosed herein may be deployed. Generally, a multi-layer caching system with coherency will be implemented on a multi-core SoC to facilitate high-speed memory access operations while maintaining coherency across the various cache layers … (¶ 0024-0025); Doo more expressively teaches this limitation – as shown in figure 19; The memory module 100, the memory controller 150 and the processor may be implemented as one chip, for example, a system on chip (SoC) or as separate devices (¶ 0150)], the memory system comprising: 
a memory device comprising a plurality of memory units [as shown in figure 1a, where the memory devices include cache memory L1/L2/L3 (114), and memory (140, 142)]; 
a first memory controller configured to access the plurality of memory units [as shown in figure 1a, where the first memory controller may be MC0 (102)]; 
a second memory controller configured to access the plurality of memory units [as shown in figure 1a, where the second memory controller may be MC1 (104)]; 
a memory allocator configured to, based on set signals, connect a first memory unit of the plurality of memory units to the first memory controller and connect a second memory unit of the plurality of memory units to the second memory controller [as shown in figure 1a]; 
a first processor of the electronic apparatus, the first processor configured to use the first memory unit through the first memory controller [as shown in figure 1a, where the first processor may be coherent agent 0 (122)]; and 
a second processor of the electronic apparatus, the second processor configured to use the second memory unit through the second memory controller [as shown in figure 1a, where the first processor may be coherent agent 1 (124)].
Regarding claim 1, Gupta teaches implement the memory controllers, the processors, and the cache memory in a System on a Chip (SoC) [as shown in figures 1a-1c, 2a-2c, and 3; FIG. 1a shows a system architecture 100 depicted in a first exemplary mirrored memory state. System architecture 100 includes a System on a Chip (SoC) 101 including a pair of memory controllers 102 and 104 (respectively labeled MC0 and MC1). Each of memory controllers 102 and 104 includes a respective Sparing Engine 106 and 108 and Patrol Scrub Engines 107 and 109. Each of memory controllers 102 and 104 is operatively coupled to one or more processor cores 110 on SoC 100 via use of various components and agents. For purposes of illustration, 8 SoC's on which the principles and teachings of the memory migration and copy techniques disclosed herein may be deployed. Generally, a multi-layer caching system with coherency will be implemented on a multi-core SoC to facilitate high-speed memory access operations while maintaining coherency across the various cache layers … (¶ 0024-0025)], but does not expressively teach also including the memory components (figure 1a, 140, 142) in the SoC.
However, Doo specifically teaches including the memory controller, processor and memory module all in a SoC [as shown in figure 19; The memory module 100, the memory controller 150 and the processor may be implemented as one chip, for example, a system on chip (SoC) or as separate devices (¶ 0150)]. 
Therefore, it would have been obvious for one of ordinary skills in the art prior to the time of Applicant’s invention to also include the memory modules in a SoC, together with the memory controllers and the processors, as demonstrated by Doo, and to incorporate it into the existing scheme disclosed by Gupta, in order to achieve even higher degree of integration and attain a even more comprehensive SoC.
As to claim 2, Gupta in view of Doo teaches The memory system of claim 1, wherein the memory allocator comprises: a first selection circuit configured to select a first communication path between the first memory unit and the first memory controller based on a first set signal among the set signals; and a second selection circuit configured to select a second communication path between the second memory unit and the second memory controller based on a second set signal among the set signals [Gupta -- as shown in figure 1a, where the first processor may be coherent agent 1 (124)].
	As to claim 10, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
	As to claim 17, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to “As to claim 1” presented earlier in this Office Action for details.
7.	Claims 3-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Doo, and further in view of Nation et al. (US Patent Application Publication 2010/0161929, hereinafter Nation).
	Regarding claim 3, Gupta in view of Doo does not teach virtual memory.
However, virtual memory is well known and commonly used in the art.
	For example, Nation specifically teaches virtual memory [… As yet another example, memory appliances in accordance with different embodiments of the present invention may be employed in relation to a modified kernel environment that can treat a virtual memory swap as a memory page move to and/or from a particular memory device … (¶ 0054); … By doing this, large contiguous ranges of the physical memory do not have to be available for mapping to the virtual machine memory spaces … (¶ 0058); … The memory appliance page cache mechanism may use the virtual address to lookup the page's location in the page cache, and optionally use the real address from the command to program a DMA controller to move the page into the specified location in the virtual machine's memory … (¶ 0089)].
multiple virtual machines. For example, various embodiments of the present invention provide methods for configuring a shared main memory region. The methods include providing a memory appliance that includes a randomly accessible bank of memory and a memory controller that is operable to maintain information in relation to a first virtual machine and a second virtual machine … (abstract)].
As to claim 4, Gupta in view of Doo & Nation teaches The memory system of claim 3, wherein: the virtual memory is divided into at least one segment; and the first memory controller is further configured to manage a virtual memory mapping table storing mapping information between the at least one segment and the first memory unit [Nation -- as shown in figure 4, where the virtual memory is divided into a plurality of segments, and the segments are mapped using a mapping table (460); Various embodiments of the present invention provide systems and methods for using providing memory access across multiple virtual machines. For example, various embodiments of the present invention provide methods for configuring a shared main memory region. The methods include providing a memory appliance that includes a randomly accessible bank of memory and a memory controller that is a first virtual machine and a second virtual machine … (abstract); Memory controller 420 is responsible for mapping the real address space represented by configuration entries 450 into a physical address space in memory banks 410 … To do this, memory controller 420 maintains a dynamic memory map table 460. Dynamic memory map table 460 includes a number of physical entries 470 that identify particular blocks of physical memory in memory banks 410 … (¶ 0059)].
	As to claim 5, Gupta in view of Doo & Nation teaches The memory system of claim 4, wherein, based on the first processor providing an access request for the virtual memory, the first memory controller is further configured to determine the first memory unit corresponding to the virtual memory from among the plurality of memory units based on the virtual memory mapping table and to process the access request through the determined first memory unit [Nation – as shown in figure 4; Network controller 430 includes a set of configuration registers 440 that are programmable and used to identify memory regions that are supported by memory appliance 400 … Each of configuration entries 450 includes a virtual machine identification (VMID) 451, a virtual machine base address 452, a memory range 453, a set of access attributes 454, and a page size 455 … Access attributes 454 identify the access rights to the identified memory region. Such access attributes may be, but are not limited to, read only or read/write. Page size 455 identifies a memory page granularity that allows the physical memory in memory banks 410 to be fragmented across the set of virtual machines … Memory controller 420 is responsible for mapping the real address space represented by configuration entries 450 into a physical address 
	As to claim 6, Gupta in view of Doo & Nation teaches The memory system of claim 1, wherein the set signals have different set values with respect to each of a plurality of clients using the memory system [Nation – the corresponding “clients” are the “virtual machines” -- as shown in figure 4; Network controller 430 includes a set of configuration registers 440 that are programmable and used to identify memory regions that are supported by memory appliance 400 … Each of configuration entries 450 includes a virtual machine identification (VMID) 451, a virtual machine base address 452, a memory range 453, a set of access attributes 454, and a page size 455 … Access attributes 454 identify the access rights to the identified memory region. Such access attributes may be, but are not limited to, read only or read/write. Page size 455 identifies a memory page granularity that allows the physical memory in memory banks 410 to be fragmented across the set of virtual machines … Memory controller 420 is responsible for mapping the real address space represented by configuration entries 450 into a physical address space in memory banks 410. In addition, when an access to a real address space is requested, memory controller 420 is responsible for calculating the physical address that corresponds to the requested real address. To do this, memory controller 420 maintains a dynamic memory map table 460. Dynamic memory 
	As to claim 7, Gupta in view of Doo & Nation teaches The memory system of claim 6, wherein the memory device is implemented to have a maximum value of memory sizes of the memory device that the clients require, respectively [Nation – as shown in figure 4, where the range (453a) parameter and the page size (455a) parameter determine the memory size; A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)].
	As to claim 8, Gupta in view of Doo & Nation teaches The memory system of claim 1, further comprising: a main processor configured to manage a real memory mapping table storing the set signals [Nation – as shown in figure 4, the 
	As to claim 9, Gupta in view of Doo & Nation teaches The memory system of claim 1, wherein each of the plurality of memory units comprises memory cells of a pre-set size [Nation – A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)]. A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)].
As to claim 11, it recites substantially the same limitations as in claim 3, and is rejected for the same reasons set forth in the analysis of claim 3. Refer to “As to claim 3” presented earlier in this Office Action for details.
	As to claim 12, it recites substantially the same limitations as in claim 4, and is rejected for the same reasons set forth in the analysis of claim 4. Refer to “As to claim 4” presented earlier in this Office Action for details.
	As to claim 13, Gupta in view of Doo & Nation teaches The memory system of claim 12, wherein the particular size that each of the segments has corresponds to a common divisor of memory sizes that the plurality of memory units have [Nation – A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)]. A representation of configuration registers 631 and dynamic memory map tables 651 corresponding to the depicted allocation on memory appliance 601 are shown. In particular, configuration registers 631 include a configuration entry 635 and a configuration entry 637 detailing the memory space supported for VM0, a configuration entry 639 detailing the memory space supported for VM8, and a configuration entry 643 and a configuration entry 645 detailing the memory space supported for VM5. In this case, dynamic memory map tables 651 includes a number of indexed memory blocks each 1 GB in size (i.e., physical blocks 655, 659, 663, 667, 671, 675) … Some embodiments of the present invention employ thin provisioning of memory resources across multiple virtual machines. For example, a 1TB memory appliance may be shared across three virtual machines that are each provided with a 0.5 GB memory quota. Such thin provisioning is facilitated by the capability to share a common memory resource, and by the reality that a virtual machine rarely uses its maximum memory quota … (¶ 0071-0072)].	 

	As to claim 15, it recites substantially the same limitations as in claim 6, and is rejected for the same reasons set forth in the analysis of claim 6. Refer to “As to claim 6” presented earlier in this Office Action for details. 
As to claim 16, it recites substantially the same limitations as in claim 7, and is rejected for the same reasons set forth in the analysis of claim 7. Refer to “As to claim 7” presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 5, and is rejected for the same reasons set forth in the analysis of claim 5. Refer to “As to claim 5” presented earlier in this Office Action for details.
As to claim 20, Gupta in view of Doo & Nation teaches The method of claim 17, further comprising: allocating, based on the required memory information, a second memory among the plurality of memories to a second processor among the plurality of processors; and generating, at a second memory controller corresponding to the second processor from among the plurality of memory controllers, mapping information between the allocated second memory and a virtual memory recognized by the second processor [Nation – figure 3, 350, shows a plurality of processors (315a-315c), a plurality of memory appliances (352-358); and 

					Conclusion
8.	Claims 1-20 are rejected as explained above. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
February 26, 2022